DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 40-42, 46-48, 56-58, and 60-64 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Svensson (US 2017/0331199 A1).
In claim 40, Svensson discloses in Figs. 1-3, a tightly coupled, dipole antenna structure (10), comprising a ground plane (15) and a feed section (legs 31/32) disposed thereon, the feed section having a plurality of freestanding conductive feed posts (legs 31/32) extending upwardly away from an upper surface of the ground plane (15), a selected first of said feed posts disposed in electrical communication with the ground plane (32 legs electrically connected to ground plane 15 [0028]), and a selected second of said feed posts (legs 31) extending through a hole in the ground plane (holes in ground plane 15 shown in Figs. 1-3) such that the second feed post does not contact the ground plane (feedpoint 16 located between ground plane 15 and leg 31 [0028]).
In claim 41, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the plurality of freestanding conductive feed posts includes multiple layers of a conductive material ([0006] several layers of circuit board 60).
In claim 42, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the plurality of freestanding conductive feed posts includes multiple layers of a conductive material([0006] several layers of circuit board 60), said layers disposed parallel to the upper surface of the ground plane (15).
In claim 46, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein at least one of the plurality of freestanding conductive feed posts (31/32) comprises a change in shape along the length thereof (at ends of the legs).
In claim 47, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the plurality of freestanding conductive feed posts (31/32) and conductive ground plane (15) form a monolithic structure (antenna structure).
In claim 48, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the ground plane (15) is located at a first end of the plurality of freestanding conductive feed posts (31/32), and comprising a radiator section (antenna elements 11-14) disposed in electrical communication with the plurality of freestanding conductive feed posts (31/32) at a second end of the plurality of conductive feed posts.
In claim 56, Svensson further discloses a plurality of the antenna structures of claim 40 arranged on a rectilinear grid to provide an antenna array (70 in Fig. 4) of said antenna structures.

In claim 57, Svensson further discloses the array of claim 56, wherein the array (70) comprises a dual polarized grid of the antenna structures (Figs. 2-3; [0024-0025]).
In claim 58, Svensson further discloses the array of claim 56, wherein the array (70) comprises a single polarized grid of the antenna structures (single polarized antennas [0021]).
In claim 60, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the feed section comprises a plurality of feed sections (31/32 for array 70 in Fig. 4) , and comprising a first plurality and a second plurality of generally planar antenna cards (11 and 13) each card including respective ones of the plurality of feed sections, the first plurality of antenna cards having a slot disposed (not shown) therein and the second plurality of generally planar cards having a mating slot (not shown) disposed therein complementary to the slots of the first plurality of antenna cards, wherein a respective complementary slot of the second plurality of cards is disposed within a respective slot of the first plurality of antenna cards (Figs. 2-4 show(s) cards 11 and 13 of Fig. 1 are assembled together).
In claim 61, Svensson further discloses the tightly coupled, dipole antenna structure of claim 60, wherein first and second plurality of antenna cards are oriented to provide a dual polarized antenna structure (Fig. 2).
In claim 62, the tightly coupled, dipole antenna structure of claim 48, wherein the feed section comprises a plurality of feed sections and the radiator section includes a plurality of radiator sections (11-14), and comprising a first plurality and a second plurality of generally planar antenna cards (radiator elements 11-14) each card including a respective ones of the plurality of feed sections and radiator sections, the first plurality of antenna cards having a slot disposed (not shown) therein and the second plurality of generally planar cards having a mating slot disposed (not shown) therein complementary to the slots of the first plurality of antenna cards, wherein a respective complementary slot of the second plurality of cards is disposed within a respective slot of the first plurality of antenna cards (Figs. 2-4 show(s) cards 11 and 13 of Fig. 1 are assembled together).
In claim 63, Svensson further discloses the tightly coupled, dipole antenna structure of claim 62, wherein first and second plurality of antenna cards are oriented to provide a dual polarized antenna array of tightly coupled dipoles (Fig. 2).
In claim 64, Svensson further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the ground plane (15) includes a plurality of openings (through holes wherein 16s fed through) through which the feed posts extend.
Claim(s) 40-42, 44, 46-48, 53-58, and 64-66 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 10,978,813 B2) .
In claim 40, Yang discloses in Fig. 4, a tightly coupled, dipole antenna structure, comprising a ground plane (1D) and a feed section disposed thereon, the feed section (5D1, 5D2, 6D1, 6D2) having a plurality of freestanding conductive feed posts extending upwardly away from an upper surface of the ground plane, a selected first of said feed posts disposed in electrical communication with the ground plane (5D1, 5D2 connected to ground plane 1D), and a selected second of said feed posts (6D1, 6D2) extending through a hole (9D1, 9D2) in the ground plane such that the second feed post does not contact the ground plane (see Figs. 1B and 4).



In claim 42, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the plurality of freestanding conductive feed posts includes multiple layers of a conductive material (Fig. 6 a multilayer PCB-structure, here comprising five layers), said layers disposed parallel to the upper surface of the ground plane.
In claim 44, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein a selected pair of the plurality of freestanding conductive feed posts has a gap disposed therebetween (gap between 5A and 6A as shown in Fig. 1B) that is sufficiently close to reduce impedance of the feed posts in the region of the feed posts proximate the gap.
In claim 46, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein at least one of the plurality of freestanding conductive feed posts comprises a change in shape along the length thereof (5D1 in Fig. 4 has a change in shape).
In claim 47, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the plurality of freestanding conductive feed posts and conductive ground plane form a monolithic structure (antenna structure 130).
In claim 48, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the ground plane (1Din Fig. 4) is located at a first end of the plurality of freestanding conductive feed posts, and comprising a radiator section (2D1-2D3) disposed in electrical communication with the plurality of freestanding conductive feed posts at a second end of the plurality of conductive feed posts.
In claim 53, Yang further discloses the tightly coupled, dipole antenna structure of claim 48, wherein the radiator section comprises multiple layers of a conductive material (542 and 542’ in Fig. 6G).
In claim 54, Yang further discloses the tightly coupled, dipole antenna structure of claim 53, wherein the multiple layers (542 and 542’) of the radiator section are monolithically formed with the feed section (see Fig. 6I).
In claim 55, Yang further discloses the tightly coupled, dipole antenna structure of claim 48, wherein the radiator section is configured to cooperate with the feed section to provide a tightly coupled dipole antenna (the capped bowtie antenna arrangement 100 radiates as a half-wave dipole, Fig. 1).
In claim 56, Yang further discloses a plurality of the antenna structures of claim 40 arranged on a rectilinear grid to provide an antenna array of said antenna structures (Fig. 5, antenna array for a dual polarized MIMO antenna).
In claim 57, Yang further discloses the array of claim 56, wherein the array comprises a dual polarized grid of the antenna[[l]] structures (Fig. 5, antenna array for a dual polarized MIMO antenna).
In claim 58, Yang further discloses the array of claim 56, wherein the array comprises a single polarized grid of the antenna structures (FIG. 2 is a view in perspective of an antenna arrangement comprising a single-polarized bowtie antenna).
In claim 64, Yang further discloses the tightly coupled, dipole antenna structure of claim 40, wherein the ground plane (1D in Fig. 4) includes a plurality of openings (9D1-9D2) through which the feed posts extend.
In claim 65, Yang further discloses the tightly coupled, dipole antenna structure of claim 48, wherein the radiator section comprises a cap (4D1).
1) comprises a conductive material (square shaped metal cap; col. 16, line 64).
Allowable Subject Matter
Claims 43, 45, 49-52,59, and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
        Related Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Holland et al. (US 8,325,093) teaches a planar ultrawideband modular antenna for connection to a feed network. The antenna has a ground plane, and an array of antenna elements spaced from the ground plane, each antenna element comprising a pair of arms.
Kim et al. (US 10,971,802) teaches a multiband base station antenna including a low frequency band radiation element and a high frequency band radiation element on a reflective plate, in which a power feed line is shorted with the reflective plate at a short point spaced apart from the power feed line for feeding the high frequency band radiation element by a preset distance to reduce interference between the two radiation elements so that isolation, performance of a voltage standing wave ratio (VSWR), and a pattern of the low frequency band radiation element are prevented from being distorted.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VIBOL TAN/Primary Examiner, Art Unit 2844